Citation Nr: 0844316	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  07-06 514A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.  

2.  Entitlement to service connection for residuals of an eye 
injury.  

3.  Entitlement to service connection for residuals of a head 
injury.  

4.  Entitlement to service connection for a neck disorder.  

5.  Entitlement to service connection for residuals of a 
right elbow and right hand injury, to include lateral 
epicondylitis.  

6.  Whether new and material evidence has been received to 
reopen a claim of service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran had active military duty from October 1975 to 
December 1995.  In addition, he had approximately four months 
of prior active service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Columbia, South Carolina.  

The veteran testified before the undersigned Veterans Law 
Judge (VLJ) in September 2008.  A transcript of the hearing 
is of record.  


FINDINGS OF FACT

1.  Hemorrhoids are not currently shown.  

2.  Residuals of an eye injury are not currently shown.  

3.  Residuals of a head injury are not currently shown.  

4.  A chronic neck disorder was not shown in service or for 
many years thereafter.  

5.  Spondylosis of the cervical spine is not related to 
active duty service or any incident therein.  

6.  A chronic right elbow disorder was not shown in service 
or for many years thereafter.  

7.  Degenerative joint disease of the right elbow is not 
related to active duty service or any incident therein.  

8.  In an unappealed May 1996 rating action, the RO denied 
service connection for a low back disorder.  

9.  Evidence received since May 1996, when viewed by itself 
or in context of the entire record, does not raise a 
reasonable possibility of substantiating the claim for 
service connection for a low back disorder.  


CONCLUSIONS OF LAW

1.  Hemorrhoids were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2008).  

2.  Residuals of an eye injury were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2008).  

3.  Residuals of a head injury were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2008).  

4.  A neck disorder, diagnosed as spondylosis of the cervical 
spine, was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2008).  

5.  A right elbow and right hand disorder, diagnosed as 
degenerative joint disease, was not incurred in, or 
aggravated by, active military service and may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5103(a), 5103A, (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  

6.  The May 1996 rating action, which denied service 
connection for a low back disorder, is final.  38 U.S.C.A. 
§ 7105 (West 2002).  

7.  Additional evidence received since the May 1996 rating 
action is not new and material, and the requirements to 
reopen the claim for service connection for a low back 
disorder have not been met.  38 U.S.C.A. §§ 5108, 5103(a), 
5103A, 5107(b), 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.159 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection will be presumed for certain chronic 
diseases enumerated in 38 C.F.R. § 3.309, including 
arthritis, if manifest to a compensable degree within the 
year after service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Hemorrhoids, Eye Injury, and Head Injury

In the present case, the veteran maintains that he has 
experienced blurred vision and hemorrhoids since service.  
See, e.g., September 2008 hearing transcript (T.) at 12-15.  
According to service treatment records, although hemorrhoids 
were suspected in February 1991, a subsequent evaluation 
ruled out this disorder.  In addition, he underwent multiple 
visual examinations with no objective findings other than 
refractive error.  Post-service medical records do not 
contain diagnoses of hemorrhoids or residuals of an eye 
injury.  

With regard to the claim for service connection for residuals 
of a head injury, the veteran recently testified that he had 
no residuals of a head injury other than those pertaining to 
his eyes and neck.  T. at 12-13.  In this regard, the Board 
notes that service treatment records reflect medical care for 
headaches in March 1987 and June 1995.  The March 1987 
examiner assessed post-concussion syndrome, but skull X-rays 
taken at that time showed no significant abnormalities.  A 
report of a January 2008 VA miscellaneous neurological 
disorders examination found no residuals of a head injury.  

Service connection may only be granted for a current 
disability.  When a claimed condition is not shown, there may 
be no grant of service connection.  See 38 U.S.C.A. § 1110 
(West 2002); see also Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) (in the absence of proof of a present disability, 
there can be no valid claim), Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (Congress specifically limited entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability).  

In pursuing claims for service connection for hemorrhoids, 
residuals of an eye injury, and residuals of a head injury, 
the veteran has, in essence, asserted continuity of pertinent 
symptomatology since service.  Indeed, lay evidence 
concerning continuity of symptoms after service, if credible, 
is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

As discussed herein, however, post-service evidence does not 
reflect the presence of diagnoses of hemorrhoids, residuals 
of an eye injury, or residuals of a head injury.  Without 
such evidence, continuity cannot be found to be established, 
either through the competent evidence or through the 
veteran's statements.  

Where, as here, there is no competent evidence of a 
disability, the preponderance of the evidence is against the 
claims for service connection for such disorders.  See 
38 C.F.R. § 3.385 (2008).  See also Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  As such, the appeals are denied.  

Neck Disorder

In considering the matter of in-service incurrence, the Board 
notes that service treatment records do not reflect any 
complaints or treatment referable to a chronic neck disorder 
or any symptoms reasonably attributable thereto.  As such, 
the evidence does not support a finding that a chronic neck 
disorder was incurred during active duty.  

This fact alone, however, does not in itself preclude a grant 
of service connection.  Indeed, service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  Although post-service evidence does not pinpoint 
precisely when the veteran was diagnosed with spondylosis of 
his cervical spine, medical reports of record indicate that 
this disorder was shown by radiographic film in January 2008.  

In this case, the Board emphasizes the multi-year gap between 
discharge from active duty service (December 1995) and the 
initial reported symptoms related to neck pathology more than 
a decade later (January 2008).  As such, the evidence does 
not support the claim based on continuity of symptomatology.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(lengthy period of absence of medical complaints for 
condition can be considered as a factor in resolving claim); 
see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board's denial of service connection where veteran 
failed to account for lengthy time period between service and 
initial symptoms of disability).

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of competent evidence does not attribute the 
currently-diagnosed spondylosis of the cervical spine to 
active duty, despite his contentions to the contrary.  

Following the January 2008 VA spine examination, the examiner 
specifically determined that the spondylosis of the cervical 
spine was not related to the veteran's service.  In support 
of this conclusion, the examiner cited the service treatment 
records, which provided no findings of chronic neck 
pathology, and the lack of medical evidence illustrating 
post-service treatment for any such disability.  In light of 
the above discussion, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for a neck disorder.  There is, therefore, 
no doubt to be otherwise resolved.  As such, the appeal is 
denied.  

Right Elbow and Right Hand

In considering the matter of in-service incurrence, the Board 
notes that service treatment records reflect treatment 
referable to a laceration to the lateral aspect of the elbow 
in March 1975 and to lateral epicondylitis in June 1985.  
Subsequent service treatment records, however, were negative 
for complaints or treatment referable to the right elbow or 
right hand.  As such, the evidence does not support a finding 
that a chronic right elbow or right hand disorder was 
incurred during active duty.  

Although post-service evidence does not pinpoint precisely 
when the veteran was diagnosed with degenerative joint 
disease of his right elbow, medical reports of record 
indicate that this disorder was shown by radiographic film in 
January 2008.  In this case, the Board again emphasizes the 
multi-year gap between discharge from active duty service 
(December 1995) and the initial reported symptoms related to 
neck pathology more than a decade later (January 2008).  As 
such, the evidence does not support the claim based on 
continuity of symptomatology.  See Maxson, 230 F.3d at 1333; 
see also Mense, 1 Vet. App. at 356.

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of competent evidence does not attribute the 
currently-diagnosed degenerative joint disease of the right 
elbow to active duty, despite his contentions to the 
contrary.  

Following the January 2008 VA joint examination, the examiner 
specifically determined that the degenerative joint disease 
of the veteran's right elbow was not related to his service.  
In support of this conclusion, the examiner cited the service 
treatment records which provided no findings of chronic right 
elbow pathology and the lack of medical evidence illustrating 
post-service treatment for any such disability.  

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claim for 
service connection for a right elbow and right hand disorder.  
There is, therefore, no doubt to be otherwise resolved.  As 
such, the appeal is denied.  

With respect to the claims for neck and right hand/elbow, 
throughout the current appeal, the veteran has asserted a 
continuity of right upper extremity symptoms (including in 
particular limitation of motion and less gripping ability of 
the right hand), see, e.g., T. at 11, and of neck symptoms 
(including, in particular, limitation of motion of his neck).  
See, e.g., T. at 18.  Indeed, lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

The Board finds, however, that the veteran's reported history 
of continued neck and right elbow and right hand symptoms 
since active service is inconsistent with the other evidence 
of record.  Indeed, while he testified at the hearing that 
these problems began in service, the service treatment 
records were absent of any findings of pertinent neck or 
right elbow/hand pathology.  Also, post-service evidence does 
not reflect complaints or findings of relevant neck or right 
upper extremity pathology until more than a decade after 
active service.  

The Board has weighed the veteran's statements as to 
continuity of symptomatology against the absence of 
documented complaints or treatment for many years following 
active duty discharge and finds his recollections as to 
symptoms experienced in the distant past, made in connection 
with a claim for benefits, to be less probative.  Therefore, 
continuity has not here been established, either through the 
competent evidence or through his statements.   

In reaching these conclusions with regard to the veteran's 
claims for service connection for hemorrhoids, residuals of 
an eye injury, as well as neck, head, and right upper 
extremity disabilities, the Board has considered the lay 
statements of record.  In rendering a decision on appeal, the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997), Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest 
may affect the credibility of testimony, it does not affect 
competency to testify").  

The veteran is competent to report symptoms because such 
actions come to him through his senses and, as such, require 
only personal knowledge rather than medical expertise.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  As a layperson, 
however, he is not competent to offer opinions on a medical 
diagnosis or causation.  See Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. 482 (1992).  

Such competent evidence-concerning the claimed service 
connection disorders at issue-has been provided by the 
medical personnel who have examined him during the current 
appeal and who have rendered pertinent opinions in 
conjunction with the evaluations and by in-service records 
obtained and associated with the claims folder.  As such, the 
Board finds these records to be more probative than the 
subjective evidence of complaints of ringing in the ears 
since service.  See Cartright, 2 Vet. App. at 25 (interest in 
the outcome of a proceeding may affect the credibility of 
testimony).  

New And Material Evidence-Low Back Claim

By a May 1996 rating action, the RO denied service connection 
for a low back disorder.  According to service treatment 
records, undated X-rays taken of the veteran's lumbosacral 
spine due to his complaints of sharp pain (of one day 
duration) without trauma showed straightening from muscle 
spasm but no other pathology.  Multiple in-service 
examinations, however, were negative for complaints or 
findings referable to chronic lumbar spine pathology.  
Further, the claims folder contained no competent evidence of 
a diagnosis of a low back disorder.  

Consequently, in May 1996, the RO concluded that evidence of 
record did not establish that any residual low back disorder 
that he may have had was associated with his service.  As 
such, the RO denied service connection for a low back 
disorder.  Because the veteran did not initiate an appeal of 
the May 1996 decision, that determination became final.  

A veteran may reopen a previously and finally denied claim by 
submitting new and material evidence.  38 C.F.R. § 3.156(a) 
(2008).  New evidence is defined as existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2008); see also Hodge v. West, 155 F.3d 
1356, 1359 (Fed. Cir. 1998).  

In deciding the issue of whether newly received evidence is 
"new and material," the credibility of the evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512, 513 
(1992).  However, lay assertions of medical causation cannot 
serve as the predicate to reopen a claim under 38 U.S.C.A. 
§ 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

Because the Board has the jurisdictional responsibility to 
consider whether it was proper to reopen the claim, 
regardless of the RO's determination on the question of 
reopening, the Board will determine whether new and material 
evidence has been received and, if so, consider the issue of 
entitlement to service connection for the claimed 
disabilities on the merits.  Jackson v. Principi, 265 F.3d 
1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F3d. 1380 
(Fed. Cir. 1996).  

At the time of the May 1996 rating action, the claims folder 
contained no competent evidence relating a low back disorder 
to service.  Thus, the RO denied service connection for such 
a disorder.  Additional evidence received since that earlier 
decision includes the veteran's repeated assertions that he 
has a lumbar spine disorder resulting from in-service 
injuries that he had sustained to his low back.  See, e.g., 
T. at 5-7.  This evidence is essentially duplicative of his 
statements made all along and are not sufficient to reopen 
the claim.

Also, a January 2008 VA spine examination provided a 
diagnosis of bilateral sacroiliac joint arthritis and 
spondylosis of the lumbar spine, which the examiner 
determined was not related to the veteran's service.  
Significantly, the additional records received since May 1996 
rating action do not provide competent evidence of an 
association between the currently-diagnosed bilateral 
sacroiliac joint arthritis and spondylosis of the veteran's 
lumbar spine and his active duty.  In fact, the medical 
evidence submitted is directly contradictory to his 
assertions.

Therefore, the additional evidence received since the last 
prior final denial of service connection for a low back 
disorder in May 1996 is not probative and does not raise a 
reasonable possibility of substantiating the claim for 
service connection for such a disorder.  

Consequently, the Board concludes that the additional 
evidence received since the last prior final denial of 
service connection for a low back disorder is not new and 
material, as contemplated by the pertinent law and 
regulations, and cannot serve as a basis to reopen the 
veteran's claim for service connection for such a disorder.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of 
record:  (1)  that is necessary to substantiate the claim; 
(2)  that VA will seek to provide; and (3)  that the claimant 
is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, 
including:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice 
must include information that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show:  (1)  that any defect was cured by actual 
knowledge on the part of the claimant; (2)  that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3)  that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  

Here, with regard to the claims for service connection for 
hemorrhoids, residuals of an eye injury, a neck disorder, 
residuals of a head injury, and residuals of a right elbow 
and right hand injury (to include lateral epicondylitis), the 
VCAA duty to notify was satisfied by way of a letter sent to 
him in September 2005 that fully addressed all notice 
elements and was sent prior to the initial RO decision in 
this matter.  The letter informed him of what evidence was 
required to substantiate these service connection issues and 
of his and VA's respective duties for obtaining evidence.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in a June 2006 
letter, the RO provided the veteran with notice of what type 
of information and evidence was needed to establish a 
disability rating as well as notice of the type of evidence 
necessary to establish an effective date.  With that letter 
the RO effectively satisfied the remaining notice 
requirements with respect to the service connection issues on 
appeal.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development with respect 
to the service connection claim on appeal has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the veteran was provided an opportunity to set forth 
his contentions during the hearing conducted before the 
undersigned VLJ in September 2008.  In addition, the RO 
attempted to obtain copies of records of any VA post-service 
treatment that the veteran may have received but learned, in 
February 2007, that no such reports existed.  

Most recently, at the September 2008 hearing, the veteran 
denied receiving any pertinent VA outpatient treatment.  The 
record was held open for 30 days to accord him an opportunity 
to obtain copies of post-service private medical care that he 
had received for his neck and hemorrhoids.  See T. at 14-17, 
19-21.  Neither the veteran, nor his representative, however, 
submitted any such reports.  

Also, in January 2008, the veteran was accorded VA 
examinations pertinent to his head, neck, low back, and right 
upper extremity claims.  Given the lack of current objective 
evidence of hemorrhoids and residuals of an eye injury, 
however, a remand for VA examinations relevant to these 
claims would unduly delay resolution.  Therefore, the 
available records and medical evidence have been obtained in 
order to make an adequate determination as to the service 
connection claims on appeal.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the service connection claims on appeal that 
has not been obtained.  Hence, no further notice or 
assistance is required to fulfill VA's duty to assist in the 
development of these issues.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

With regard to the veteran's application to reopen his 
previously denied claim for service connection for a low back 
disorder, the Board notes that VA must both notify a claimant 
of the evidence and information that is necessary to reopen 
the claim and of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  Kent v. Nicholson, 
20 Vet. App. 1 (2006).  

To satisfy this requirement, VA is required to look at the 
bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In this case, the notice letter provided to the veteran in 
September 2005 included the criteria for reopening a 
previously denied claim, the criteria for establishing 
service connection, and information concerning why the claim 
was previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as he was informed about 
what evidence was necessary to substantiate the elements 
required to establish service connection that were found 
insufficient in the previous denial.  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the RO attempted to obtain available VA 
treatment records.  In February 2007, the agency determined 
that, as of that time, the veteran had not received VA 
outpatient treatment.  Thereafter, at the September 2008 
hearing, the veteran testified that he is not receiving VA or 
private medical care for his back problems.  T. at 9.  

In addition, the veteran was provided an opportunity to set 
forth his contentions during the September 2008 hearing 
before the undersigned VLJ.  Further, he was accorded a 
pertinent VA examination.  (In any event, a specific VA 
medical opinion/examination is not needed to consider whether 
the veteran has submitted new and material evidence but, 
rather, the Board has reviewed all the evidence submitted to 
the claims file since the last final denial.)  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Significantly, neither he nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the low back claim that 
has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
his low back claim.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001).  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  


ORDER

Service connection for hemorrhoids is denied.  

Service connection for residuals of an eye injury is denied.  

Service connection for residuals of a head injury is denied.  

Service connection for a neck disorder is denied.  

Service connection for residuals of a right elbow and right 
hand injury, to include lateral epicondylitis, is denied.  

New and material evidence not having been received, the 
application to reopen a claim of service connection for a low 
back disorder is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


